                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

ENRIQUE RAMOS MONSIVAIS,                    §
                                            §
               Plaintiff,                   §
                                            §
                                            §                              5:20-cv-1219
                                                      Civil Action Number: _________
VS.                                         §
                                            §
                                            §
AC & LMC FREIGHT TRANSPORT,                 §
INC. and ALEJANDRO ALBERT                   §
GUIDO ZAPATA,                               §
                                            §
               Defendants.                  §         Jury Trial Demanded


                            PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES Plaintiff, Enrique Ramos Monsivais, and files his Original

Complaint against Defendants ALEJANDRO ALBERT GUIDO ZAPATA (“Zapata”) and

AC & LMC FREIGHT TRANSPORT, INC. (“LMC Freight”) (collectively referred to as

“Defendants”).     In support thereof, Plaintiff would respectfully show the Court as

follows:

                                          I.
                                        PARTIES

         1.1   Plaintiff, Enrique Ramos Monsivais, is a Texas citizen who resides in San

Antonio, Texas.

         1.2   Defendant, Alejandro Albert Guido Zapata, is a citizen of California who

resides in Rialto, San Bernardino County, California. Defendant Zapata may be served

with process at his last known residence, 854 North Pampas Avenue, Rialto, California

92376.
        1.3     Defendant, AC & LMC Freight Transport, Inc., is a corporation

incorporated under the laws of California. Its principal office is located at 120 W. Hill

Avenue, #123, Fullerton, California 92832. As evidenced by the location of the crash

described below, LMC Freight conducts business in Texas, engages in continuous and

systematic contacts with the State of Texas, and derives substantial economic profits from

its business activities in Texas. LMC Freight was the employer of Mr. Zapata, whom was

operating an LMC Freight vehicle at the time of the crash that makes the basis of this

lawsuit. LMC Freight may be served with process by serving its registered agent, Larry

M. Cruz, Sr., 120 W Hill Avenue, #123, Fullerton, California 92832.

                                           II.
                                  VENUE AND JURISDICTION

        2.1     Venue is proper in this District pursuant to 28 U.S.C § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in the Western

District of Texas. Specifically, the crash that makes the basis of this lawsuit occurred in

Bexar County, Texas, which is located in the San Antonio Division of the Western District

of Texas.

        2.2     This Court has original jurisdiction over this case pursuant to 28 U.S.C.

§ 1332(a)(1) as the matter in controversy exceeds the sum of $75,000 and there is complete

diversity of citizenship between Plaintiff and all Defendants.

        2.3     This Court has specific personal jurisdiction over the Defendants because

they purposely directed their activities at Texas and the litigation is the result of injuries

that arise out of, and relate to, those activities. In particular, this action arises foreseeably

from Defendants’ conduct following their purposeful choice to drive a vehicle on the

roadways of Texas and their failure to exercise ordinary care while doing so. Defendants

should have reasonably anticipated being haled into court in Texas given the substantial

Plaintiff’s Original Complaint                                                         Page 2 of 6
connection between their activities in Texas and the claims made in this lawsuit. Thus,

this action seeks to adjudicate issues deriving directly from or connected directly with

their tortious activities in Texas, and this Court’s personal jurisdiction over these

Defendants in this action arises from that nexus. Defendants themselves created the

contacts with Texas; they purposefully availed themselves of the privilege of conducting

activities within Texas. Defendants have sufficient minimum contacts with the State of

Texas to support the exercise of personal jurisdiction over them by a court in the forum

state. Based upon the direct connection between the Defendants’ activities in Texas and

the claims made against them as well as the minimum contacts purposefully made with

the State of Texas, the exercise of personal jurisdiction here is consistent with the Texas

Long Arm statute and with due process; it does not offend traditional notions of fair play

and substantial justice; and is neither unfair nor unreasonable.

                                         III.
                                   BACKGROUND FACTS

          3.1   According to the Texas Peace Officer crash report, on or about September

27, 2019, Plaintiff was lawfully traveling westbound on IH-10 in the right-hand lane, in

Bexar County, Texas, with Defendant Zapata, operating a tractor-trailer owned by

Defendant LMC Freight, traveling behind him. Traffic began to back up and Plaintiff

slowed his vehicle. Defendant Zapata, as a result of following Plaintiff too closely,

violently slammed into the rear of Plaintiff’s vehicle. Plaintiff was severely injured as a

result.

          3.2   At the time of the crash, Defendant Zapata was acting in the course and

scope of his employment with LMC Freight and acting in furtherance of LMC Freight’s

business.



Plaintiff’s Original Complaint                                                   Page 3 of 6
                      CAUSES OF ACTION AGAINST DEFENDANTS
                       ALEJANDRO ALBERT GUIDO ZAPATA AND
                         AC & LMC FREIGHT TRANSPORT, INC.

                                           IV.
                             NEGLIGENCE AND VICARIOUS LIABILITY

        4.1      Defendants Zapata and LMC Freight committed acts of omission and

commission, collectively and severally, constituting negligence which was a proximate

cause of Plaintiff's damages.

        4.2      Defendants Zapata and LMC Freight owed a duty to Plaintiff to exercise

ordinary care.       Defendants Zapata and LMC Freight’s acts and/or omissions of

negligence include, without limitation, one or more of the following:

                 a. Failing to operate the tractor-trailer in a reasonable and prudent
                    manner;

                 b. Failing to keep a proper lookout for warnings, other vehicles,
                    obstructions or changing traffic conditions as a person of ordinary care
                    would have kept;

                 c. Failing to control his speed;

                 d. Failing to pay attention to attendant traffic and driving conditions;

                 e. Failing to take proper evasive action as a person of ordinary care
                    would have under the circumstances;

                 f. Failing to leave sufficient room between the tractor-trailer and the
                    vehicle in front of the tractor-trailer;

                 g. Failing to timely apply the brakes of the tractor-trailer; and

                 h. Failing to leave himself an out.

        4.3      Each of the above acts and/or omissions constitutes negligence, and each

was a proximate cause of the incident that makes the basis of this suit and a proximate

cause of the injuries and damages sustained by Plaintiff and to be sustained by Plaintiff

in the future.


Plaintiff’s Original Complaint                                                       Page 4 of 6
        4.4      Defendant LMC Freight is liable for Defendant Zapata’s conduct under

the doctrine of respondeat superior. Defendant Zapata was employed by Defendant LMC

Freight as its authorized agent, servant, and/or employee on the date in question and

was acting in that capacity at the time of the occurrence that gives rise to this lawsuit.

Defendant Zapata was acting in furtherance of the business of Defendant LMC Freight

at the time of the collision and was in the course and scope of his employment or agency

with Defendant LMC Freight at the time of the collision.

                                          DAMAGES

                                            V.
                                      ACTUAL DAMAGES

        5.1     As a result of the subject crash, Plaintiff has suffered in the past, and will

likely suffer in the future, damages including physical pain and suffering, mental

anguish, physical impairment, disfigurement, lost earnings, loss of earning capacity, and

reasonable and necessary medical expenses. Those damages were proximately caused by

the negligence of the Defendants.

                                          VI.
                        PRE-JUDGMENT AND POST-JUDGMENT INTEREST

        6.1     Plaintiff seeks pre-judgment and post-judgment interest at the maximum

legal rate.

                                           VII.
                                   CONDITIONS PRECEDENT

        7.1     All conditions precedent to Plaintiff’s right to recover and Defendants’

liability have been performed or have occurred.

                                              VIII.
                                         JURY DEMAND

        8.1     Plaintiff requests a jury trial and tenders the requisite jury fee.


Plaintiff’s Original Complaint                                                        Page 5 of 6
                                          IX.
                                   PRAYER FOR RELIEF

        9.1     WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants

be cited to appear and answer herein, that this cause be set for a trial before a jury, and

that Plaintiff recover judgment of and from the Defendants for his actual and exemplary

damages, in such an amount as the evidence may show and the jury may determine to

be proper, together with pre-judgment and post-judgment interest, costs of suit, and

other and such further relief to which Plaintiff may justly show himself entitled, whether

at law or in equity.

        DATED this 14 day of October, 2020.
                          th




                                                Respectfully Submitted,

                                                WATTS GUERRA LLP
                                                4 Dominion Drive
                                                Building 3 - Suite 100
                                                San Antonio, Texas 78257
                                                Telephone: 210.447.0500
                                                Fax: 210.447.0501

                                         By:    /s/ Jennifer A. Neal
                                                FRANCISCO GUERRA, IV.
                                                State Bar No. 00796684
                                                Email: fguerra@wattsguerra.com
                                                JENNIFER A. NEAL
                                                State Bar No. 24089834
                                                Email: jneal@wattsguerra.com

                                                and

                                                JOSE L. RIOS
                                                State Bar No. 24098326
                                                Email: jrios@jagamezlaw.com
                                                LAW OFFICES OF JOE A. GAMEZ
                                                1119 Fresno
                                                San Antonio, Texas 78201
                                                Telephone: 210.736.4040
                                                Fax: 210.734.0100

                                                ATTORNEYS FOR PLAINTIFF

Plaintiff’s Original Complaint                                                   Page 6 of 6
